 



Exhibit 10.19

AMERIGAS PROPANE, INC.
EXECUTIVE ANNUAL BONUS PLAN
(Effective as of October 1, 2006)

I. Purpose. The purpose of the AmeriGas Propane, Inc. Executive Annual Bonus
Plan (the “Plan”) is to provide a means whereby AmeriGas Propane, Inc. (the
“Company”), which is the general partner of AmeriGas Partners, L.P., may provide
incentive compensation to its eligible employees to serve as an incentive for
employee performance and retention. The Plan is intended to encourage eligible
employees to contribute to the growth of AmeriGas Partners, L.P. and the
enhancement of unitholder value. The Plan is part of a total compensation
structure under which a meaningful portion of eligible employees’ total
compensation is based on achievement of performance goals relating to the
eligible employees’ business and/or area of responsibility. The Plan is
effective as of October 1, 2006.

II. Definitions. Whenever used in this Plan, the following terms will have the
respective meanings set forth below:

2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended.

2.2 “Board” means the board of directors of the Company as constituted from time
to time.

2.3 “Code” means the Internal Revenue Code of 1986, as amended.

2.4 “Committee” means (i) for Senior Management, the Compensation/Pension
Committee of the Board or its successor and (ii) for eligible employees who are
not members of Senior Management, the Chief Executive Officer of the Company or
his designee.

2.5 “Company” means AmeriGas Propane, Inc., a Pennsylvania corporation, or any
successor thereto.

2.6 “Employer” means the Company and its Subsidiaries.

2.7 “Participant” means an eligible employee or other individual who provides
services to the Company or its Subsidiaries and who is described in Section III
as a participant in the Plan.

2.8 “Plan” means this AmeriGas Propane, Inc. Executive Annual Bonus Plan, as in
effect from time to time.

2.9 “Senior Management” means those employees who are designated as executive
officers by the Board pursuant to Rule 16a-1 of the rules promulgated pursuant
to the Securities Exchange Act of 1934, as amended.

 





1



--------------------------------------------------------------------------------



 



2.10 “Subsidiary” means any corporation or partnership, at least 20% of the
outstanding voting stock, voting power or partnership interest of which is
owned, directly or indirectly, by the Company.

III. Participation. All salaried employees of the Company and its Subsidiaries
in grade level 34 or above shall be eligible to participate in the Plan for each
fiscal year. The Company’s fiscal year begins on October 1. The Committee may
also designate in writing that one or more senior level employees of a
Subsidiary shall be Participants in the Plan for a fiscal year, in its sole
discretion.

IV. Annual Bonus.

4.1 Target Bonus. At the beginning of each fiscal year, the Committee shall
establish target bonuses as a percentage of each Participant’s salary for the
fiscal year. Each Participant shall be eligible to receive an annual bonus for
the fiscal year based on the achievement of business/financial performance
goals, and the Participant’s individual performance goals, if applicable, during
the fiscal year. The amount actually paid to a Participant may be more or less
than the target bonus amount, depending on the extent to which the performance
goals are satisfied.

4.2 Performance Goals.

(a) Business/Financial Goals. At the beginning of each fiscal year, the
Committee shall establish the business/financial performance goals for the
fiscal year and leverage tables that apply to the performance goals.

(b) Individual Goals. The Committee shall determine which Participants shall
have individual performance goals as part of their bonus calculation. At the
beginning of each fiscal year, the Committee shall establish each Participant’s
individual performance goals for the year, if applicable, and shall set leverage
tables that will apply to individual performance goals. The Committee shall
determine the portion (if any) of the target bonus attributable to individual
performance that will be payable if the business/financial performance goals are
not achieved.

(c) Weighting. At the time the Committee establishes performance goals for each
fiscal year, the Committee will determine the weighting for each Participant
with respect to the business/financial goals and the individual goals. The
weighting of the two types of goals need not be uniform as to all Participants.

(d) Communication of Goals. The Committee shall provide for the communication of
the performance goals and corresponding leverage tables to the Participants.

4.3 Determination and Approval of Bonus Payments.

(a) At the end of the fiscal year, the Committee shall determine the amount of
each Participant’s bonus, if any, based on the achievement of the
business/financial performance goals and, if applicable, the achievement of the
individual performance goals. The Committee shall have sole discretion to
determine whether and to what extent the performance goals have been met. The
Committee may adjust the performance results for extraordinary items or other
events, as the Committee deems appropriate.  

2






2



--------------------------------------------------------------------------------



 



 

(b) With respect to Participants whose annual bonus under the Plan is based
solely on the achievement of business/financial performance goals, the Committee
shall have discretion to increase or decrease the amount of the annual bonus by
50% more or less than the amount otherwise determined, based on the
Participant’s contribution to the achievement of the business/financial
performance goals, other contributions that have a significant impact on Company
performance, or other factors.

4.4 Newly Hired Employees, Promotions and Transfers. Employees who are newly
hired or who are promoted or transferred into a position eligible to participate
in the Plan during the fiscal year may be eligible to receive a prorated bonus
award calculated in whole months based on the relative time spent in the
eligible position during the fiscal year, as determined by the Committee. If a
Participant is transferred to an Affiliate of the Company (or into a position
with a different annual bonus target percentage) during the fiscal year, the
Participant’s performance goals may be adjusted to reflect the change in
Employer or position. If a Participant is transferred into a position that is
not eligible to participate in the Plan during the fiscal year, the Participant
may be eligible to receive a prorated award calculated in whole months based on
the relative time spent in the eligible position during the fiscal year, as
determined by the Committee.

4.5 Payment of Annual Bonus. Each annual bonus for a fiscal year shall be paid
in cash to the Participant in a single lump sum payment between September 30 and
December 31 of the calendar year in which the fiscal year ends, except as
provided below.

4.6 Withholding Tax. Each Employer shall withhold from each bonus payment an
amount sufficient to satisfy all federal, state and local tax withholding
requirements relating to the bonus.

V. Termination of Employment. Except as provided below, a Participant must be
employed by the Employer or an Affiliate of the Company on the last day of the
fiscal year for which the bonus is earned in order to receive a bonus for the
year. If a Participant’s employment terminates on account of retirement, death
or disability, as determined by the Committee, the Committee may determine in
its sole discretion that a pro rata portion of the Participant’s target annual
award will be paid, calculated in whole months based on the relative time spent
in the eligible position during the fiscal year. The bonus, if any, shall be
paid within 90 days following the Participant’s termination of employment on
account of retirement, death or disability.

VI. Administration. The Committee administers the Plan. The Committee shall have
full power and discretionary authority to interpret and administer the Plan, to
make all determinations, including all participation and bonus determinations,
and to prescribe, amend and rescind any rules, forms or procedures as the
Committee deems necessary or appropriate for the proper administration of the
Plan and to make any other determinations and take such other actions as the
Committee deems necessary or advisable in carrying out its duties under the
Plan. Any action required of the Committee under the Plan shall be made in the
Committee’s sole discretion and not in a fiduciary capacity. All decisions and
determinations by the Committee shall be final, conclusive and binding on the
Company, the Participants, and any other persons having or claiming an interest
hereunder. All bonuses shall be awarded conditional upon the Participant’s
acknowledgement, by continuing in employment with the Employer, that all
decisions and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest in such bonus.


3





3



--------------------------------------------------------------------------------



 



VII. General Provisions.

7.1 Transferability. No bonus under this Plan shall be transferred, assigned,
pledged or encumbered by the Participant nor shall it be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. In the event of a Participant’s death, any amounts
payable under this Plan, as determined by the Committee, shall be paid to the
Participant’s estate.

7.2 Unfunded Arrangement. The Plan is an unfunded incentive compensation
arrangement. Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a trust of any kind. Each
Participant’s right to receive a bonus shall be no greater than the right of an
unsecured general creditor of the Employer. All bonuses shall be paid from the
general funds of the Employer, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of
bonuses.

7.3 No Rights to Employment. Nothing in the Plan, and no action taken pursuant
hereto, shall confer upon a Participant the right to continue in the employ of
the Employer, or affect the right of the Employer to terminate a Participant’s
employment at any time for cause or for no cause whatsoever.

7.4 Section 409A. The Plan is intended to comply with the short-term deferral
rule set forth in the regulations under section 409A of the Code, in order to
avoid application of section 409A to the Plan. If and to the extent that any
payment under this Plan is deemed to be deferred compensation subject to the
requirements of section 409A, this Plan shall be administered so that such
payments are made in accordance with the requirements of section 409A.

7.5 Termination and Amendment of the Plan. The Compensation and Management
Development Committee may amend or terminate the Plan at any time.

7.6 Successors. The Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and each Participant and his or her heirs,
executors, administrators and legal representatives.

7.7 Applicable Law. The Plan shall be construed and governed in accordance with
the laws of the Commonwealth of Pennsylvania.

4 






4